Citation Nr: 0840788	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-41 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus type II (DM).

3.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the left lower extremity.  

4.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy of the right lower extremity.  

5.  Entitlement to a compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and V. R. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Columbia, South Carolina.  Thereafter, 
jurisdiction was transferred to the RO in Montgomery, 
Alabama. 

The veteran appeared at a Travel Board hearing at the RO 
before the undersigned Acting Veterans Law Judge in June 
2008.  A copy of the transcript is of record.  

The issues of increased evaluations for PTSD and diabetic 
neuropathy of the left and right lower extremities are 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  The veteran's DM requires insulin, a restricted diet, and 
regulation of activities.

2.  Erectile dysfunction is manifested by impotency without 
deformity of the penis; the veteran is currently in receipt 
of special monthly compensation based on loss of use of a 
creative organ.


CONCLUSIONS OF LAW

1.  The criteria for an increased 40 percent rating, but no 
higher, for DM have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

2.  The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA letters dated in August 2004 and October 2004 informed 
the veteran of the information and evidence necessary to 
substantiate the claims, what types of evidence VA would 
undertake to obtain, and what evidence he was responsible for 
obtaining.  Because of the decision in this case any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

As to the issue of entitlement to a compensable rating for 
erectile dysfunction, the Board notes the appeal arose from 
disagreement with the initial evaluation following the grant 
of service connection and that an additional VCAA notice is 
not required.  With regard to the veteran's request for an 
increased rating for his DM, the veteran was provided an 
additional VCAA notice adequately addressing this claim in 
May 2008.  The Board notes that this claim was not 
subsequently readjudicated by the agency of original 
jurisdiction, but that at his June 2008 hearing the veteran 
acknowledged receipt of notice and indicated he was aware of 
the criteria for an increased evaluation.  The Board further 
notes that he has specifically requested a 40 percent 
disability for his DM and that the present determination as 
to this matter satisfies that request.  

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

DM

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic 
process under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test 
solely for rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

In this case, a September 2004 VA examination noted the 
veteran was on insulin.  It was noted he had no history of 
hypoglycemia or ketoacidosis or hospitalization for diabetes.  
The examiner found the veteran had DM since the age of 45 and 
was taking insulin and oral medication.  

In a November 2004 letter, the veteran's private physician, 
E.G., M.D., reported the veteran had been a patient of his 
since 1995 and had received treatment for DM since July 1997.  
It was noted that as of 2003 he had been insulin dependent 
with diet restrictions and limited regulation of activities.  

A November 2006 VA examination noted the veteran reported two 
episodes of hypoglycemia or ketoacidosis with hospitalization 
twice in 2005, once for hypoglycemia and once for 
hyperglycemia/possible ketoacidosis.  The veteran was noted 
to be on injectable insulin.  He had gained weight over the 
past year, 10 to 15 pounds.  He reported he engaged in little 
activity due to neuropathy, knee pain, and back pain.  The 
examiner found the veteran had hypoglycemia or ketoacidosis 
requiring hospitalization less than once a year and that he 
required visits to a diabetic care provider monthly or less 
often.  He was noted to be on a restricted diet, but the 
examiner stated that the veteran was not restricted in his 
ability to perform strenuous activities.  The examiner also 
found he did not have peripheral vascular disease, cardiac 
symptoms, visual symptoms, neurovascular symptoms, 
nephropathy, skin symptoms, hypertension, or gastrointestinal 
symptoms related to his DM.  His peripheral neuropathy and 
erectile dysfunction were, however, related to his DM.  

In a March 2005 statement in support of his claim the veteran 
asserted that a 40 percent rating was warranted for his DM.  
At his June 2008 hearing the veteran testified that he was on 
insulin, that he had a restricted diet, and that he had 
regulated activities due to his service-connected DM.  

Based upon the evidence of record, the Board finds the 
veteran's DM requires insulin, a restricted diet, and 
regulation of activities.  Although the November 2006 VA 
examiner indicated that the veteran's activities did not have 
to be regulated as a result of his DM, his treating physician 
stated his activities did have to be regulated due to his DM.  
The veteran's testimony as to this matter is also considered 
to be credible and convincing.  Resolving reasonable doubt in 
his favor, the Board finds that his activities are regulated 
as a result of DM.  Therefore, the criteria for a 40 percent 
disability rating are met effective from the date of claim.  

The Board finds, however, that a 60 percent evaluation is not 
warranted.  The evidence demonstrates no episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or visits to a diabetic care 
provider twice a month with complications.  Although the 
veteran reported two hospitalizations in 2005, the November 
2006 examiner specifically found he had hypoglycemia or 
ketoacidosis requiring hospitalization less than once a year 
and that he required visits to a diabetic care provider 
monthly or less often.  As the hospital treatment in 2005 is 
not shown to have been indicative of an actual increase in 
disability, a "staged" rating for a definite period of time 
in 2005 is not warranted.  The examiner's opinion as to the 
need for treatment or hospitalization is not inconsistent 
with the veteran's own reports.  The Board finds the service-
connected disability over the course of this appeal is most 
appropriately rated at 40 percent.  It is also significant to 
note that the veteran has been assigned separate compensable 
disability evaluations for his diabetic complications of 
peripheral neuropathy of the left and right lower extremities 
and erectile dysfunction.  

Erectile Dysfunction

The veteran's impotence (erectile dysfunction) is rated 
analogously under Diagnostic Code 7522 for "deformity of the 
penis with loss of erectile power."  38 C.F.R. § 4.115b 
(2008).  A 20 percent evaluation is the only rating 
assignable under this diagnostic code.  Id.

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2008).

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2008).

At the time of a September 2004 VA examination, the veteran 
reported that he had not been sexually active for 
approximately six years and that he had no early morning 
erections.  Physical examination revealed a normal penis and 
testicles.  Small epididymal swelling was noted on the left 
side.  It was the examiner's impression that the veteran had 
erectile dysfunction likely secondary to his diabetes.  A 
November 2006 VA examination noted there was no evidence of 
abnormal flow or urinary incontinence.  There was urinary 
frequency, but no urgency.  The veteran denied dysuria, 
hesitancy, testicular pain, scrotal mass, genital lesions, 
urethral discharge, flank pain, hematuria, stones, or 
nocturia.  A genitourinary examination was negative.  

Based upon the evidence of record, the Board finds the 
veteran's erectile dysfunction is manifested by impotency 
without deformity of the penis.  It is significant to note 
that the veteran is currently in receipt of special monthly 
compensation based on loss of use of a creative organ.  While 
he has loss of erectile power, the medical evidence of record 
does not indicate, nor does the veteran contend, that he has 
any deformity of the penis.  Without evidence of deformity of 
the penis, there is no basis for the assignment of a 
compensable evaluation for erectile dysfunction.  The weight 
of the evidence is against the claim.  The claim for a 
compensable schedular rating for impotence must be denied.  



Extraschedular Evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected DM or erectile dysfunction has resulted in 
frequent periods of hospitalization.  The objective findings 
of physical impairment are well documented.  The Board finds 
the overall evidence of record is not indicative of a marked 
interference with employment.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

ORDER

Entitlement to an increased 40 percent rating for DM, but no 
higher, is granted, subject to the regulations governing the 
payment of monetary awards.  

Entitlement to a compensable rating for erectile dysfunction 
is denied.  


REMAND

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

As to the issue of entitlement to an increased evaluation for 
PTSD, the Board notes that the veteran testified that he had 
recently been hospitalized at the Tuscaloosa VAMC from 
January 2008 to February 2008.  VA is deemed to have 
constructive knowledge of documents which are generated by VA 
agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-
13 (1992).  If those documents predate a Board decision on 
appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  The 
veteran also testified that his symptoms had increased as a 
result of his son's planned deployment to Iraq.  

As to the issues of increased evaluations for peripheral 
neuropathy of the lower extremities, the Board notes that a 
November 2006 VA examination found the veteran had 2+ ankle 
reflexes.  An April 2007 VA neurological consult, however, 
noted ankle reflexes were absent.  The April 2007 examiner 
also provided diagnoses of fibromyalgia and diabetic 
neuropathy, but did not identify which of the manifest 
symptoms were attributable to the service-connected 
disability.  Therefore, additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and obtain the names and addresses of all 
health care providers, VA and non-VA, who 
have provided any pertinent treatment 
since October 2007.  After the veteran 
has signed the appropriate releases, 
those reports not already of record 
should be obtained and associated with 
the claims folder.  Appropriate action 
should be taken to ensure that records of 
the veteran's VA hospitalization from 
January to February 2008 are obtained.

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to the current nature and extent of 
his service-connected PTSD.  The examiner 
should identify all present 
manifestations of the service-connected 
disability.  

The examiner should also provide a full 
description of the effects of the 
service-connected disability upon the 
veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the veteran.

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3  The veteran should be scheduled for a 
VA neurology examination for an opinion 
as to the current nature and extent of 
his service-connected diabetic neuropathy 
of the right and left lower extremities.  
The examiner should identify all 
manifestations of the service-connected 
disability and, to the extent possibly, 
distinguish those symptoms from any 
present nonservice-connected disability.  

The examiner should also provide a full 
description of the effects of the 
service-connected disabilities upon the 
veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the veteran.

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with appropriate consideration 
of all the evidence of record.  All 
applicable laws and regulations should be 
considered.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


